The defendant was convicted of rape. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal. No case on appeal has been served. The time for serving case on appeal has expired and no extension of the time for serving such case has been granted.
The Attorney-General moves to docket and dismiss the appeal. The motion must be allowed, but, according to the rule of the Court in capital cases, we have examined the record to see if any error appears. No error is disclosed by the record. S. v. Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed.
Appeal dismissed. *Page 697